Citation Nr: 1705808	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  14-24 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an insomnia disorder.

2.  Entitlement to service connection for an insomnia disorder, to include as secondary to the service-connected migraine headaches, cervical spine disability, and bilateral hallux valgus and hammertoes.

3.  Entitlement to service connection for an acquired psychiatric disorder other than an insomnia disorder, to include as secondary to the service-connected migraine headaches, cervical spine disability, bilateral hallux valgus and hammertoes, and an insomnia disorder.

4.  Entitlement to service connection for a right shoulder disorder, to include as secondary to the service-connected cervical spine disability and due to an undiagnosed illness or medically unexplained chronic multi-symptom illness.

5.  Entitlement to service connection for a bilateral big toe disorder, to include as secondary to the service-connected bilateral hallux valgus and bilateral hammertoes.

6.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an additional disability due to VA treatment of a cyst.

7.  Entitlement to an initial compensable rating for uterine fibroids.

8.  Entitlement to increased schedular ratings for migraine headaches, currently rated as 10 percent disabling prior to March 2, 2011, and 30 percent disabling since March 2, 2011.

9.  Entitlement to initial increased ratings for left shoulder degenerative arthritis, currently rated as zero percent disabling prior to January 6, 2014, and 10 percent disabling since January 6, 2014.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(The issue of entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill) is subject to another decision under a different docket number.)


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.






ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from March 1987 to July 1987, in April 1998, and from October 1998 to August 2004, to include service in Iraq.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In a May 2009 rating decision, the VA RO reopened a claim of entitlement to service connection for insomnia and then denied the claim on a de novo basis.  The Veteran has perfected an appeal of a claim of entitlement to service connection for claustrophobia and anxiety.  In a July 2014 rating decision, the RO denied entitlement to service connection for depression, to include as secondary to the service-connected migraine headaches, cervical spine disability, and bilateral hallux valgus and hammertoes.  In the July 2014 rating decision, the RO addressed the existence of insomnia in its denial of service connection for depression.  In May 2016, the Veteran filed a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and a claim to reopen a claim of entitlement to service connection for insomnia.  In a July 2016 rating decision and in an August 2016 notice letter, the VA RO in Atlanta, Georgia, stated the issues of entitlement to service connection for PTSD and insomnia were not addressed in that rating decision because these claims are part of the appeal of the issue of entitlement to service connection for a mental condition.

The United States Court of Appeals for Veterans Claims (the Court) has held that VA must consider alternative psychiatric disorders within the scope of a claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App 1 (2009).  In light of the holding in Clemons and given that the RO has addressed insomnia in the July 2014 rating decision as well as informing the Veteran that all claims of entitlement to service connection for a psychiatric disorder are part of the issue on appeal regarding entitlement to service connection for claustrophobia and anxiety, the Board finds that the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an insomnia disorder is before the Board.  The Board is reopening the claim of entitlement to service connection for an insomnia disorder and is granting service connection for that disability.  

As for the other diagnosed psychiatric disorders, the Board is reviewing that claim on a de novo basis.  The Veteran has claimed that her depression is secondary to the service-connected migraine headaches, cervical spine disability, and bilateral hallux valgus and hammertoes.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the Veteran.  Pursuant to Schroeder, the Board will consider whether the other psychiatric disorders are secondary to the now-service-connected insomnia disorder.

An April 2010 VA examination report reflects that the Veteran claims that the right shoulder pain is emanating from the cervical spine.  The in-service medical evaluation board report reveals that the Veteran served in Iraq.  A May 2013 VA treatment record shows the presence of myofascial pain in the shoulder muscles.  The RO has denied the claim on the basis of no current disability.  Fibromyalgia is considered a medically unexplained multi-symptom illness under 38 C.F.R. § 3.317 (2016).  Pursuant to Schroeder, the Board will consider whether the right shoulder disorder is secondary to the service-connected cervical spine disability and due to an undiagnosed illness or medically unexplained chronic multi-symptom illness.

As to the bilateral big toe disorder, the RO has also denied the claim on the basis of no current disability separate from the service-connected bilateral hallux valgus and bilateral hammertoes.  Pursuant to Schroeder, the Board will consider whether the bilateral big toe disorder is secondary to the service-connected bilateral hallux valgus and bilateral hammertoes.

In a February 2014 statement, the Veteran raised the issue of entitlement to TDIU.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the claim for TDIU is a component of the claim for higher ratings for the service-connected disabilities on appeal.  Thus, the Board has taken jurisdiction of this issue. 

In light of the above, the issues are as stated on the first two pages of this decision.

VA has received additional evidence since a July 2014 statement of the case.  In October 2016, the Board wrote to the Veteran's counsel to see if he would waive initial consideration of that evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2016).  The Veteran's counsel has not responded to that letter.  The Board will discuss below whether this evidence is pertinent to the claims being adjudicated at this time.

The issues of entitlement to service connection for a lower back disorder, a bilateral hip disorder, and carpal tunnel syndrome have been raised by the record in a January 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for a psychiatric disorder other than insomnia, a right shoulder disorder, a bilateral big toe disorder; entitlement to increased ratings for a left shoulder disability and migraine headaches; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  In an unappealed May 2009 rating decision, the RO reopened the claim of entitlement to service connection for insomnia and then denied the claim on a de novo basis on the grounds that insomnia was not related to active service.  The Veteran did not file a notice of disagreement with that decision, and no new and material evidence was received within one year of notice of that decision.

2.  The evidence associated with the claims file since the May 2009 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for an insomnia disorder.

3.  The weight of evidence shows that the current diagnosis of an insomnia disorder is related to the in-service insomnia.

4.  The Veteran did not identify the specific month and year of VA treatment for a cyst that she claims was misdiagnosed.

5.  The weight of evidence reflects that the Veteran does not have an additional disability caused by VA allegedly treating a cyst that was alleged to be misdiagnosed.

6.  The weight of evidence shows that since March 4, 2011, the uterine fibroids have not been manifested by symptoms that require continuous treatment.


CONCLUSIONS OF LAW

1.  The May 2009 rating decision reopening and denying entitlement to service connection for insomnia is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The evidence received since the May 2009 rating decision is new and material, and the claim of entitlement to service connection for an insomnia disorder has been reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  An insomnia disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for an additional disability due to VA treatment of a cyst have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2016).

5.  The criteria for an initial compensable rating for uterine fibroids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.116, Diagnostic Code 7613 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by letters dated March 18, 2010; March 24, 2011; February 29, 2012; January 25, 2014; May 22, 2014; and May 16, 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to the insomnia disorder claim, given the fully favorable decision below, a detailed explanation of how VA complied with the duty to assist is unnecessary.

With regard to the duty to assist as to the other adjudicated claims, the RO obtained service treatment records and VA treatment records.
As to the 1151 claim, the RO asked the Veteran in a letter dated March 18, 2010, to inform VA of the dates of her treatment at a VA medical center that resulted in a misdiagnosis of a cyst.  In particular, the RO asked for the specific month and year of treatment.  The Veteran did not respond to this letter.  The duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to identify evidence to support her claim.  38 U.S.C.A. § 5103.  There is no further duty to assist the Veteran with regard to obtaining VA treatment records regarding the period of treatment, an examination to determine the nature of the cyst, and a medical opinion to determine whether VA was at fault or the cyst was an event not reasonably foreseeable.

With regard to the uterine fibroid claim, the RO afforded the Veteran a VA examination in January 2014.  The Board notes that the January 2014 VA examination report provides sufficient clinical findings as to allow the Board to determine the severity of the uterine fibroids.  Therefore, the Board finds that this examination report is adequate on which to base a decision.

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an insomnia disorder

Entitlement to service connection for an insomnia disorder, to include as secondary to the service-connected migraine headaches, cervical spine disability, and bilateral hallux valgus and hammertoes

Governing law and regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2016). 

Pursuant to 38 U.S.C.A. § 5108, finally disallowed claims may be reopened when new and material evidence is presented or secured with respect to those claims.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

In a November 2007 rating decision, a VA RO denied entitlement to service connection for insomnia.  The Veteran was notified of that denial later in November 2007.  In October 2008, the Veteran submitted a statement in which she said that "I wish to have my [service connection] claim reconsidered for ... insomnia."  As the Veteran did not express disagreement with the November 2007 denial of entitlement to service connection for insomnia, that statement was a new claim rather than a notice of disagreement.  Further, no new and material evidence was received within one year of notice of that decision.  Therefore, the November 2007 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.
In a May 2009 rating decision, the RO reopened the claim of entitlement to service connection for insomnia and then denied the claim on a de novo basis on the grounds that the insomnia was not related to active service.  The Veteran did not file a notice of disagreement with that decision, and no new and material evidence was received within one year of notice of that decision.  Thus, the May 2009 rating decision is also final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

At the time of the May 2009 rating decision, the evidence of record consisted of the Veteran's service treatment records and VA treatment records.  The service treatment records show that at her November 2003 medical board evaluation she reported a history of frequent trouble sleeping.  In October 2004 the Veteran was treated for a chronic sleeping problem and that insomnia was diagnosed.  VA treatment records reflect that in June 2007 chronic insomnia was diagnosed.

Since May 2009, the Veteran has undergone two VA examinations.  At a March 2014 VA examination, an insomnia disorder was diagnosed.  The examiner noted that the insomnia was at least as likely as not proximately due to the service-connected condition.  At a July 2016 VA examination, an insomnia disorder was again diagnosed.  The VA examiner opined that it is as least likely as not that the Veteran's insomnia was incurred in or caused by insomnia complaints during military service.

This evidence relates to an unestablished fact necessary to substantiate his claim, which is medical nexus evidence relating an insomnia disorder to active service.  Thus, the evidence is considered new and material, and the claim is reopened.

The Board has reopened the Veteran's claim.  Given the decision below, the Veteran is not prejudiced by the Board's consideration of this claim on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).

There is a current diagnosis of an insomnia disorder.  The service treatment records show that the Veteran had complaints of frequent trouble sleeping as well as an assessment of insomnia.  The March 2014 VA examiner in essence related the insomnia disorder to the in-service insomnia.  The July 2016 VA examiner explicitly related the insomnia disorder to the in-service insomnia.  The July 2016 VA examiner provided a basis for that opinion.  The examiner noted that the Veteran reported frequent trouble sleeping in service and that she continued to be treated for insomnia after service.  Therefore, service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an additional disability due to VA treatment of a cyst

Governing law and regulations

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and -  

"(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was - (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1) (2016).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2016).

Analysis

The additional evidence received since the July 2014 statement of the case is not pertinent to the 1151 claim because it is not relevant.  Therefore, a waiver of consideration of the additional evidence by the AOJ is unnecessary.  38 C.F.R. § 20.1306(c).

In a February 2010 statement to her congressman, the Veteran said that VA misdiagnosed her cyst because the biopsy showed fetal tissue.  She stated that because of the misdiagnosis, she had a miscarriage.  The RO asked the Veteran in a letter dated March 18, 2010, to inform VA of the dates of her treatment at a VA medical center that resulted in a misdiagnosis of a cyst.  In particular, the RO asked for the specific month and year of treatment.  The Veteran did not respond to this letter.  Without this information regarding the time of treatment, it cannot be determined whether the Veteran has an additional disability due to the alleged VA treatment of a cyst that was alleged to be misdiagnosed.  Without evidence of an additional disability, it cannot be determined whether there is a disability due to the alleged misdiagnosis of a cyst that was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  Similarly, without evidence of an additional disability, it cannot be determined whether there is a disability from an event not reasonably foreseeable.

The Veteran has claimed that she had a cyst that was misdiagnosed by VA and that the misdiagnosis resulted in a miscarriage.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the existence of a cyst and the relationship between treatment for a cyst and miscarriage fall outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In summary, for the reasons and bases set forth above, the Board concludes that the most probative and persuasive evidence weighs against a finding that the Veteran has an additional disability caused by VA allegedly treating a cyst that was alleged to be misdiagnosed.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Entitlement to an initial compensable rating for uterine fibroids

Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Uterine fibroids are rated under Diagnostic Code 7613 (uterus, disease, injuries, or adhesions of).  This diagnostic code provides that a zero percent disability rating is warranted for symptoms that do not require continuous treatment.  A 10 percent rating is assignable for symptoms that require continuous treatment.  A 30 percent rating, the maximum available under DC 7613, is assignable for symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116, Diagnostic Code 7613 (2016).

Analysis

Uterine fibroids are rated based on symptoms that require some degree of treatment.  The additional evidence received since the July 2014 statement of the case is not pertinent to the uterine fibroids claim because while these records show a diagnosis of uterine fibroids, these records do not show any treatment of any symptoms of uterine fibroids.  Therefore, a waiver of consideration of the additional evidence by the AOJ is unnecessary.  38 C.F.R. § 20.1306(c).

In a June 2012 rating decision, the RO granted service connection for uterine fibroids effective March 4, 2011, and assigned a zero percent disability rating effective that same date.

A June 2012 VA treatment record reflects that the Veteran underwent an ultrasound in which a small, one-centimeter fibroid was found.  A VA nurse stated that it was unlikely that the Veteran's pelvic pain was caused by this fibroid because of the small size of the fibroid.

A January 2014 VA examination report reveals that the examiner stated that there were no current symptoms of uterine fibroids.  More specifically, the examiner indicated that the Veteran did not currently require any treatment or medications for the symptoms of uterine fibroids.  The examiner also described the uterine fibroids as being quiescent and noted that the uterine fibroids did not impact her ability to work.

The weight of evidence shows that since March 4, 2011, the uterine fibroids have not been manifested by symptoms that require continuous treatment.  Therefore, a compensable rating for uterine fibroids is not warranted.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected uterine fibroids is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - no treatment of symptoms of uterine fibroids - with the established criteria shows that the rating criteria more than reasonably describe the Veteran's disability level and symptomatology.  The January 2014 VA examiner noted that the uterine fibroids did not impact her ability to work.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

For the reasons and bases set forth above, the Board concludes that the most probative evidence weighs against finding that an initial compensable rating for uterine fibroids is warranted.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

New and material evidence has been received to reopen a claim of service connection for an insomnia disorder.

Entitlement to service connection for an insomnia disorder is granted.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an additional disability due to VA treatment of a cyst is denied.

Entitlement to an initial compensable rating for uterine fibroids is denied.


REMAND

The record shows diagnoses of chronic adjustment disorder, bereavement, and a depressive disorder.  A new VA examination is necessary to determine the nature of any current psychiatric disorder other than an insomnia disorder and whether such a disorder is related to active service or the service-connected migraine headaches, cervical spine disability, bilateral hallux valgus and hammertoes, and an insomnia disorder.
Subsequent to an April 2010 VA examination showing no diagnosis of a right shoulder disorder, a May 2013 VA treatment record shows the presence of myofascial pain in the shoulder muscles.  Thus, a new VA examination to determine the nature of any current right shoulder disorder and, if so, whether it is related to service, to include Persian Gulf War service, and the service-connected cervical spine disability.

During the appeal period, the Veteran has not been afforded a VA examination to determine whether she has a big toe disorder separate from the service-connected bilateral hallux valgus and hammertoes.  Thus, a VA examination is required.

The Veteran has received VA treatment for her right shoulder, feet, and headaches.  She filed her claim for an increased rating for the headaches in October 2007, and the Board must consider whether an increase occurred during the one-year period prior to the date of claim pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, VA treatment records from the Atlanta VA Health Care System from October 2006 to April 2008, from April 2009 to May 2011, from June 2012 to April 2013, from March 2014 to July 2015, and from July 2016 to the present must be obtained.

The Veteran was examined for her service-connected left shoulder disability in April 2010 and January 2014.  The examination reports of record do not indicate that range of motion testing of the left shoulder was performed in passive motion, weight-bearing, and nonweight-bearing.  See 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Accordingly, a new VA examination to determine the current severity of her service-connected left shoulder disability is warranted.  See Correia, 28 Vet. App. at 169-70.

Turning to the TDIU claim, the Veteran has not been provided a formal application for her TDIU claim.  Moreover, she has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to TDIU, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Also, in May 2005, the Veteran applied for VA vocational rehabilitation benefits.  The RO should attempt to obtain the Veteran's VA vocational rehabilitation file.

Appellate review of the Veteran's claim of TDIU must also be deferred because the above-mentioned service connection issues are inextricably intertwined and must first be addressed by the AOJ.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a VA Form 21-8940 (veteran's application for increased compensation based on unemployability).

2.  Provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of TDIU, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

3.  Ask the Veteran to identify all treatment for her psychiatric disorder, shoulder disorders, feet disorders, and migraine headaches, as well as any other disabilities pertaining to her claim for TDIU, and obtain any identified records.  Regardless of the Veteran's response, obtain all records from VA treatment records from the Atlanta VA Health Care System from October 2006 to April 2008, from April 2009 to May 2011, from June 2012 to April 2013, from March 2014 to July 2015, and from July 2016 to the present.

4.  The RO should attempt to obtain the Veteran's VA vocational rehabilitation file (she applied in May 2005) and add a complete copy of that file to the electronic record.  If the Veteran's VA vocational rehabilitation file is unavailable, the RO should document the record accordingly.

5.  After completion of the development in 1-4, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of her service-connected left shoulder disability and the nature and severity of any right shoulder disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a)  The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the service-connected left shoulder and the currently non-service-connected right shoulder.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b)  The examiner should comment on the functional impairment from the service-connected left shoulder degenerative arthritis.
c)  Does the Veteran have any currently diagnosed disability that can be attributed to any known clinical diagnosis related to her claim for a right shoulder disorder?

d)  If the examiner determines that the Veteran has a current known clinically diagnosed right shoulder disability, then is it at least as likely as not (a 50 percent or greater probability) that this identified known clinically diagnosed disability is related to, or had its onset during, her active service, to include her service in Southwest Asia?

e)  Does the Veteran have any objective indications, signs, or symptoms of a qualifying chronic disability that are not accounted for by the diagnoses in response to the above question?  If so, please identify all symptoms not accounted for by the diagnoses in response to the above question.

Objective indications of a qualifying chronic disability (undiagnosed illness) cannot be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests.  Such became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more.

f)  Does the Veteran have any manifestations of a chronic multi-symptom illness under 38 C.F.R. §  3.317 ?

1)  If so, is it at least as likely as not (50 percent or greater probability) that such is a manifestation of a medically unexplained chronic multi-symptom illness?
The term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

g)  For every current right shoulder disorder that can be attributed to any known clinical diagnosis, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that such a disability was caused or aggravated by her service-connected cervical stenosis and degenerative arthritis.

If the examiner finds that any current right shoulder disorder was aggravated by her service-connected cervical spine disability, then he/she should specify the baseline level of disability of the right shoulder disorder prior to aggravation and the permanent, measurable level of increased impairment due to the service-connected cervical spine disability.

A complete rationale for any opinion offered must be provided.

6.  After completion of the development in 1-4, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and severity of any big toe disorder that is separate from the bilateral hallux valgus.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a)  For every current big toe disorder that is separate from the bilateral hallux valgus disorder, is it at least as likely as not (a 50 percent or greater probability) that the disorder is related to, or had its onset during, her active service?

b)  For every current big toe disorder that is separate from the bilateral hallux valgus disorder, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that such a disability was caused or aggravated by:

(1)  her service-connected bilateral hallux valgus; and/or

(2)  her service-connected bilateral hammertoes.

If the examiner finds that any current big toe disorder was aggravated by her service-connected disabilit(ies), then he/she should specify the baseline level of disability of the big toe disorder prior to aggravation and the permanent, measurable level of increased impairment due to the service-connected disabilit(ies).

A complete rationale for any opinion offered must be provided.

7.  After completion of the development in 1-4, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and severity of any acquired psychiatric disorder separate from the insomnia disorder.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a)  For every current psychiatric disorder that is separate from the insomnia disorder, is it at least as likely as not (a 50 percent or greater probability) that the disorder is related to, or had its onset during, her active service?

b)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that any bereavement disorder that the Veteran has or has had since she filed her claim in March 2011 is related to, or had its onset during, her active service.  If a bereavement disorder is not diagnosed, the examiner should reconcile the current diagnosis with the diagnosis of bereavement at the March 2014 VA examination.

c)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that any chronic adjustment disorder that the Veteran has or has had since she filed her claim in March 2011 is related to, or had its onset during, her active service.  If a chronic adjustment disorder is not diagnosed, the examiner should reconcile the current diagnosis with the diagnosis of a chronic adjustment disorder made by a private doctor in March 2011.

d)  For every current psychiatric disorder separate from the insomnia disorder, any bereavement disorder that the Veteran has or had since she filed her claim in March 2011, and any chronic adjustment disorder that the Veteran has or has had since she filed her claim in March 2011, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that such a disability was caused or aggravated by: 

1)  her service-connected insomnia disorder; 

2)  her service-connected migraine headaches;

3)  her service-connected cervical stenosis and degenerative arthritis;

4)  her service-connected bilateral hallux valgus; and/or

5)  her service-connected bilateral hammertoes.

If the examiner finds that any current psychiatric disorder that is separate from the insomnia disorder, any bereavement disorder that the Veteran has or had since she filed her claim in March 2011, or any chronic adjustment disorder that the Veteran has or has had since she filed her claim in March 2011was aggravated by her service-connected disabilit(ies), then he/she should specify the baseline level of disability of the psychiatric disorder prior to aggravation and the permanent, measurable level of increased impairment due to the service-connected disabilit(ies).

A complete rationale for any opinion offered must be provided.

8.  After completion of the development in 1-4, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of her service-connected migraine headaches.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to comment on the functional impact of the migraine headaches, to include impact on the Veteran's employability.

9.  Thereafter, the AOJ must readjudicate the issues on appeal with consideration of all evidence of record.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to her counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


